DETAILED ACTION
	This action is responsive to the following communications: the Application filed November 22, 2021, and Information Disclosure Statement filed on November 22, 2021.
	Claims 2-21 are pending. Claims 2, 12 and 20 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on November 22, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 7-13 and 17-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1,2-14 of U.S. Patent No.11,133,053. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by providing a power management component to determine whether the first voltage satisfies a threshold associated with operating the memory array.

Regarding independent claim 2, claim 1 of recited patent discloses the limitations of claim 2. (New) A method, comprising: identifying, by a power management component, a first voltage associated with operation of a memory array;
determining whether the first voltage satisfies a threshold associated with operating the memory array; and
adjusting, by the power management component, a second voltage supplied to the memory array based at least in part on determining that the first voltage satisfies the threshold.

Regarding claim 3, claim 2 of recited patent discloses the limitations of claim 3. (New) The method of claim 2, further comprising: determining that the first voltage decreases below the threshold, wherein determining whether the first voltage satisfies the threshold is based at least in part on determining that the first voltage decreases below the threshold.


Regarding claim 7, claim 3 of recited patent discloses the limitations of claim 7. (New) The method of claim 2, further comprising: transmitting, to a host device, a signal indicating that the first voltage satisfies the threshold based at least in part on determining that the first voltage satisfies the threshold.

Regarding claim 8, claim 4 of recited patent discloses the limitations of claim 8. (New) The method of claim 7, wherein the signal is transmitted to the host device by the power management component.

Regarding claim 9, the claim 5 of recited patent discloses the limitations of claim 9.  (New) The method of claim 2, wherein the memory array is positioned on a first die and the power management component is positioned on a second die.

Regarding claim 10, claim 6 of recited patent discloses the limitations of claim 10. (New) The method of claim 2, wherein the power management component comprises a power management integrated circuit (PMIC).


Regarding independent claim 12, claim 7 of recited patent discloses the limitations of claim 12. (New) An apparatus, comprising: a memory array; a power management component; and logic configured to cause the apparatus to: identify, by the power management component, a first voltage associated with operation of the memory array;
determine whether the first voltage satisfies a threshold associated with operating the memory array; and
adjust, by the power management component, a second voltage supplied to the memory array based at least in part on determining that the first voltage satisfies the threshold.

Regarding claim 13, claim 8 of recited patent discloses the limitations of claim 13. (New) The apparatus of claim 12, wherein the logic is further configured to cause the apparatus to: determine that the first voltage decreases below the threshold, wherein determining whether the first voltage satisfies the threshold is based at least in part on determining that the first voltage decreases below the threshold.


Regarding claim 17, claim 9 of recited patent discloses the limitations of claim 17. (New) The apparatus of claim 12, wherein the logic is further configured to cause the apparatus to:
transmit, to a host device, a signal indicating that the first voltage satisfies the threshold based at least in part on determining that the first voltage satisfies the threshold.

Regarding claim 18, claim 10 of recited patent discloses the limitations of claim 18. (New) The apparatus of claim 17, wherein the signal is transmitted to the host device by the power management component.

Regarding claim 19, claim 11 of recited patent discloses the limitations of claim 19. (New) The apparatus of claim 12, wherein the memory array is positioned on a first die and the power management component is positioned on a second die.

Regarding independent claim 20, claim 13 of recited patent discloses the limitations of claim 20. (New) A non-transitory computer-readable medium storing code comprising instructions, which when executed by a processor of an electronic device, cause the electronic device to: identify, by a power management component, a first voltage associated with operation of a memory array;
determine whether the first voltage satisfies a threshold associated with operating the memory array; and
adjust, by the power management component, a second voltage supplied to the memory array based at least in part on determining that the first voltage satisfies the threshold.

Regarding claim 21, claim 14 of recited patent discloses the limitations of claim 21. (New) The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: determine that the first voltage decreases below the threshold, wherein determining whether the first voltage satisfies the threshold is based at least in part on determining that the first voltage decreases below the threshold.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 2, 11, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (US 9,189,053).

Regarding independent claim 2, Cui et al. disclose a method, comprising: identifying, by a power management component (PMC in figure 2 detecting Vdd_array), a first voltage associated with operation of a memory array (Vdd_array associated with SRAM array 1);
Determining (see ABTRACT discloses: the power status signal is used to determine when the memory array is awake or can be accessed) whether the first voltage satisfies a threshold associated with operating the memory array (see col.5, ll.36 -51: disclose the counter 306 in figure 3 , upon detection of an initial dip in voltage dip, perform a count to establish whether the dip is greater than or equal to a THHESHOLD DURATION likely to result in data loss from memory) ; and
adjusting, by the power management component, a second voltage supplied to the memory array (see col.3, ll. 36-40 disclose the positive supply voltage Vdd peripheral domain can be VARIED according to power management strategy (PMC), such that Vdd peripheral domain is decreased (second voltage) by PMC 110 in figure 1 to place the memory circuit 102, also see col.4, ll.25-30)  based at least in part on determining that the first voltage satisfies the threshold (see col.5, ll.36 -51: disclose the counter 306 in figure 3 , upon detection of an initial dip in voltage dip (first voltage), perform a count to establish whether the dip is greater than or equal to a THHESHOLD DURATION likely to result in data loss from memory. Also col.2, ll. 64-67 disclose: A power status signal for the memory array is generated that indicates one of the PLURALITY of memory performance levels of the memory depending upon the sensed voltage LEVEL. A memory access operation is permitted depending upon the value of the power status signal).
 (Noted that: Although the recited applicant ‘053 does not explicitly disclose a “a second voltage supplied to the memory array based at least in part on determining that the first voltage satisfied the threshold, however, such a first and second voltage must be related to each other to fulfill a operation of memory device, e.g. read, write and erase operation).

Regarding claim 11, Cui et al. disclose the limitation of claim 2.
Cui et al. further disclose wherein identifying the first voltage ( (PMC in figure 2 detecting Vdd_array) is based at least in part on mapping a digital feedback signal (Feedback unit 1, figure 2 below) received from the memory array (SRAM array 1) to the first voltage (Vdd_array, figure 2 below).


    PNG
    media_image1.png
    537
    762
    media_image1.png
    Greyscale


Regarding independent claim 12, Cui et al. disclose an apparatus, comprising: a memory array; a power management component (PMC, figure 2 above); and logic (Peripheral logic, figure 2 above) configured to cause the apparatus to: identify, by the power management component, a first voltage associated with operation of the memory array;
determine whether the first voltage satisfies a threshold associated with operating the memory array; and
adjust, by the power management component, a second voltage supplied to the memory array based at least in part on determining that the first voltage satisfies the threshold (see rejection of claim 2).
Regarding independent claim 20, Cui et al. disclose a non-transitory computer-readable medium storing code comprising instructions (see col.11, ll. 65-57 disclose: the computer program may be stored on a non-transient computer – readable), which when executed by a processor of an electronic device, cause the electronic device to: identify, by a power management component, a first voltage associated with operation of a memory array;
determine whether the first voltage satisfies a threshold associated with operating the memory array; and
adjust, by the power management component, a second voltage supplied to the memory array based at least in part on determining that the first voltage satisfies the threshold (see rejection of claim 2).



Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4 and 14, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of determining that the first voltage increases above the threshold, wherein determining whether the first voltage satisfies the threshold is based at least in part on determining that the first voltage increases above the threshold in combination with the other limitations thereof as is recited in the claim.
Regarding claims 5 and 15, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of decrease a value of the second voltage relative to another value of the second voltage earlier applied to the memory array, wherein adjusting the second voltage supplied to the memory array is based at least in part on decreasing the value of the second voltage in combination with the other limitations thereof as is recited in the claim.

Regarding claims 6 and 16, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of increase a value of the second voltage relative to another value of the second voltage earlier applied to the memory array, wherein adjusting the second voltage supplied to the memory array is based at least in part on increasing the value of the second voltage in combination with the other limitations thereof as is recited in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827